DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species VI corresponding to figure 9 and claims 1-2, 5-6, 16 and 18-19 in the reply filed on 1/18/2021 is acknowledged.
Claims 3-4, 7-15, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/14/2020, 7/27/2020 and 11/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/804,474, filed on 11/6/2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,582,103.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation of claim 1 of U.S. Patent No. 10,582,103.  Please see the chart below
Present application (16/749,512)
Reference Patent (U.S. 10,582,103)
Notes
A camera module, comprising:
A camera module, comprising:
Identical
A first camera module; 
A first camera module;
Identical
A first flexible printed circuit connected to the first camera module;
A first flexible printed circuit connected to the first camera module;
Identical
A second camera module; and
A second camera module arranged side by side with the first camera module; and
Broader recitation

A second flexible printed circuit connected to the second camera module, wherein at least one of the first flexible printed circuit and the second flexible printed circuit extends along an arrangement direction of the first camera module and the second camera module; wherein the second camera module comprises a second camera, a light guide component, and a frame, the frame accommodates and fixes the second camera and the light guide component, and the first camera module is external to the frame, and the light guide component is disposed between the first camera module and the second camera.
Broader recitation


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is an obvious variation of claim 1 of U.S. Patent No. 10,582,103.  
16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is an obvious variation of claim 7 of U.S. Patent No. 10,582,103.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is a broader recitation and an obvious variation of claim 9 of U.S. Patent No. 10,582,103.  A mapping of the corresponding claims appears below.

Regarding claim 18, claim 18 is a broader recitation of claim 9 of U.S. Patent No. 10,582,103.  Please see the chart below
Present application (16/749,512)
Reference Patent (U.S. 10,582,103)
Notes
A terminal, comprising: 
A terminal, comprising:
Identical
A housing; a circuit board; and 
A housing; a circuit board; and
Identical
A camera module disposed in the housing, the camera module comprising:
A camera module disposed in the housing, the camera module comprising:
Identical
A first camera module; 
A first camera module;
Identical

A first flexible printed circuit connected to the first camera module;
Identical
A second camera module; and
A second camera module arranged side by side with the first camera module; and
Broader recitation
A second flexible printed circuit connected to the second camera module, wherein at least one of the first flexible printed circuit and the second flexible printed circuit extends along an arrangement direction of the first camera module and the second camera module.
A second flexible printed circuit connected to the second camera module, wherein at least one of the first flexible printed circuit and the second flexible printed circuit extends along an arrangement direction of the first camera module and the second camera module; wherein the second camera module comprises a second camera, a light guide component, and a frame, the frame accommodates and fixes the second camera and the light guide component, and the first camera module is external to the frame, and the light guide component is disposed between the first camera module and the second camera.
Broader recitation

18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is a broader recitation and an obvious variation of claim 17 of U.S. Patent No. 10,582,103.  
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 9 of U.S. Patent No. 10,582,103.  
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,582,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 17 of U.S. Patent No. 10,582,103.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterwood et al. US 2016/0227193.

	Re claims 1-2 and 18-19, Osterwood discloses a terminal (multisensory stereo vision system 100)(figures 1A,1B; paragraph 59), comprising: a housing (204); a circuit board (processing module 500); and a camera module (stereo sensor head) disposed in the housing (204), the camera module comprising: a first camera module (210a,212a); a first flexible printed circuit (214a) connected to the first camera module (210a, 212a); a second camera module (210b, 212b) arranged side by side with the first camera module (210a, 212a); and a second flexible printed circuit (214b) connected to the second camera module (210b, 212b), wherein at least one of the first flexible printed circuit (214a) and the second flexible printed circuit (214b) extends along an arrangement direction of the first camera (210a, 212a) and the second camera module (210b, 212b) (imager printed circuit boards 214a, 214b are connected to main logic circuit board 290 via flexible cable and are being interpreted as flexible printed circuits) (figures 1A,1B, 6A, 6B; paragraphs 61-68, 84-86).

	Re claim 5, Osterwood further discloses that the first flexible printed circuit (214a) extends from an end of the first camera module (212a) being perpendicular to the arrangement direction and away from the second camera module (212b) (first camera module 212a is stacked in a vertical direction on top of imager printed circuit board 214a which is perpendicular to the horizontal arrangement direction of the first and second camera modules 212a, 212b)(figures 6A-6B; paragraphs 84-86).

Re claim 6, Osterwood further discloses that the second flexible printed circuit (214b) extends from an end of the second camera module (212b) being perpendicular to the arrangement direction and away from the first camera module (212a) (second camera module 212b is stacked in a vertical direction on top of imager printed circuit board 214b which is perpendicular to the horizontal arrangement direction of the first and second camera modules 212a, 212b)(figures 6A-6B; paragraphs 84-86).
	

	
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KELLY L JERABEK/Primary Examiner, Art Unit 2699